Crane, J.E (concuring):
I agree with my colleagues that, on this appeal, we are limited to the issue of the children’s best interests, and without reservation, I agree that, at this point, those best interests are served by their adoption (see Domestic Relations Law § 111-a [3]; Matter of Jason Brian S., 303 AD2d 759 [2003]). Nevertheless, I am appalled by the result here. The biological father’s sustained efforts to maintain and develop a relationship with his two sons were thwarted at every turn and for so prolonged a period that the two boys fully bonded with the foster parents. As a direct result of the frustration of the biological father’s sustained efforts to establish contact with his two sons, it is impossible at this juncture to reward his efforts and give him a measure of justice without severely damaging the children.